SLURRY FOR FORMING ELECTRODE-ACTIVE-MATERIAL LAYER FOR CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 and 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses “nonvolatile matter” contained in the slurry. There is no explanation for this type of matter in the specifications for “nonvolatile matter”. One of ordinary skill in the art understand it to be solid matter in a solution which is how the Examiner will be treating the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al. (JP 2016-091902 A).
Regarding claim 1, Kishimoto et al. teach a slurry for forming an electrode-active-material layer for a cell (Abstract), the slurry comprising at least an active material and an aqueous binder (Paragraph 0033), wherein the slurry has an aqueous binder content from 0.1 to 0.8 parts by weight based on 100 parts by weight of the active material (Paragraphs 0008 and 0033 disclose 0.1 to 0.8% by mass of binder to active material.), and a supernatant obtained by centrifuging (Paragraph 0079 discloses after diluting the paste for forming the negative electrode active material layer with water, the graphite adsorbed by the CMC was settled using an ultracentrifugator, and the supernatant liquid in which the unadsorbed CMC was suspended was collected. The amount of CMC in the supernatant liquid is shown in figure 8. For all samples tested and shown in figure 8, all show over 60% of unadsorbed CMC in the supernatant.).
Regarding claim 2, Kishimoto et al. teach the slurry according to claim 1, wherein a proportion of the active material in a total amount of nonvolatile matter contained in the slurry is 95% by weight or greater (Paragraph 0033).
Regarding claim 3, Kishimoto et al. teach the slurry according to claim 1, wherein the aqueous binder is at least one selected from a polysaccharide derivative (1), a compound having a constituent unit represented by Formula (2) below, and a compound having a constituent unit represented by Formula (3) below:

    PNG
    media_image1.png
    85
    263
    media_image1.png
    Greyscale

Wherein R represent a hydroxyl group, a carboxyl group, a phenyl group, an N-substituted or unsubstituted carbamoyl group, or a 2-oxo-1-pyrrolidinyl group;

    PNG
    media_image2.png
    77
    257
    media_image2.png
    Greyscale

Where n represent an integer of 2 or greater and L represents an ether bond or (-NH-) group. (Abstract discloses carboxymethylcellulose as the binder.)
Regarding claim 7, Kishimoto et al. teach a solidified product of the slurry described in claim 1. (Abstract discloses a paste.)
Regarding claims 8 and 10, Kishimoto et al. teach an electrode for a cell comprising a laminate of an electrode-active-material layer and a current collector, the electrode-active-material layer mcliding the solidified product described in claim 7 (Paragraph 0007).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kishimoto et al. (JP 2016-091902 A).
Regarding claim 9, Kishimoto et al. teach the electrode according to claim 8. However, they do not teach wherein a peel strength between the electrode-active-material layer and the current collector is 2.0 N/m or greater.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (JP 2016-091902 A) as applied to claim 1 above, and further in view of Doi et al. (JP 2017-130451 A).
Regarding claims 4 and 5, Kishimoto et al. teach the slurry according to claim 1. However, they do not teach wherein the slurry further comprises a fibrous material such as cellulose fiber.
Doi et al. teach cellulose fibers and CMC as a slurry for an electrode along with the electrode active material (Paragraphs 0017, 0023, 0039).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kishimoto with Doi in order to further enhance adhesion in the paste for forming a negative electrode active material.
Regarding claim 6, the combination of Kishimoto and Doi teach the slurry according to claim 4. Further, Doi et al. teach wherein the fibrous material has an average thickness from 30 to 1000 nm (Paragraph 0026) and an average aspect ratio from 10 to 1000 (Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kishimoto with Doi in order to further enhance adhesion in the paste for forming a negative electrode active material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729